I.   Q.
                                                                                                      COAT OF APPEALS.
                                                                                                         DIVISION 11
                                                                                                  2014 ScP - 9
                                                                                                               PM 9: 22
                                                                                                  s
                                                                                                                       TON
                                                                                                  BY
    IN THE COURT OF APPEALS OF THE STATE OF WASHING

                                                  DIVISION II


 STATE OF WASHINGTON,                                                          No. 45245 -6 -II


                                    Respondent,


         v.




JOSEPH MADISON MCCLENNY,                                                   UNPUBLISHED OPINION


                                    Appellant.


         MELNICK, J. —     Following a bench trial, the court found Joseph Madison McClenny guilty
of possession of a controlled substance, methamphetamine.                   McClenny appeals his conviction

arguing the trial court erred by failing to enter written findings of fact and conclusions of law. The

State   concedes   error   and   agrees    that the   case   should   be   remanded.   We accept the State' s


concession and remand to the trial court for entry of written findings of facts and conclusions of

law as required by law.

                                                      FACTS


         Officers arrested Joseph Madison McClenny during a routine traffic stop after dispatch

confirmed a valid felony warrant for his arrest existed. Incident to his arrest, the police searched

McClenny' s person and found plastic baggies containing several needles and a white crystal

substance, which    tested   positive     for   methamphetamine.      The State charged McClenny with one

count of possession of methamphetamine.
45245 -6 -II




          McClenny waived his rights to a jury trial and moved for suppression of evidence under

CrR 3. 5.      The trial court conducted the CrR 3. 5 hearing and bench trial in one hearing. The court

denied    McClenny' s        CrR 3. 5    motion and convicted    him   as charged.   However, the trial court did


not enter written findings of fact and conclusions of law for either the trial or the confession


hearing.

                                                      ANALYSIS


          The trial court is required to enter written findings of fact and conclusions of law following

a   bench trial. CrR 6. 1( d).      Additionally, it is the duty of the court in a confession hearing to record

and set   forth in writing "( 1) the        undisputed   facts; ( 2) the disputed facts; ( 3) conclusions as to the


disputed facts; and ( 4) conclusion as to whether the statement is admissible and the reasons

therefor."      CrR 3. 5( c).


          These requirements for written findings and conclusions facilitate the appellate review

process.      State   v.   Head, 136 Wn.2d 619, 622, 964 P. 2d 1187 ( 1998). A         court' s oral opinion "'   has


no    formal   or   binding   effect '   until it is formally incorporated in written findings, conclusions, and

judgment. Head, 136 Wn.2d at 622 ( quoting State v. Mallory, 69 Wn.2d 532, 533, 419 P.2d 324

    1966)).    The trial court' s failure to follow the above -cited rules is remand. Head, 136 Wn.2d at

623.




                                                             2
45245 -6 -II



        Because the trial court did not enter findings of fact and conclusions of law after either the


bench trial or the CrR 3. 5 hearing, we accept the State' s concession and remand to the trial court

with directions that it enter written findings of fact and conclusions of law as required.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2. 06. 040,

it is so ordered.




We concur: